SAWYER, J.
We find no error in the record. The judgment is valid, at least until reversed. It is by no means certain that it would be reversed on appeal. The evidence excluded was inadmissible in this action. The judgment and execution authorized a sale of the property. If the officer, by his misconduct, induced a sale of the property for less than it would otherwise have brought, the remedy must be an action for damages, resulting from his acts, and not an action to recover the property, or its value.
Judgment affirmed.
We concur: Currey, C. J.; Rhodes, J.